DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The amendment filed on 11/12/2020 has been entered and considered by examiner.

Claim Objection
3.	Claims 8-14 are objected to because of the following informalities:
In lines 9-10, 11-12 and 14-15 of claim 8: “… between the left display hinged to the right display ..." should be changed to --... between the hinged left and right displays ...--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (U.S. Pub. No. US 2013/0321340 A1) in view of Huang (U.S. Pub. No. US 2020/0073617 A1).

As to claim 8, Seo (Figs. 1-3) teaches an information handling system (a portable device 100; Fig. 1) comprising: 
-	a left display (a first touch screen 12) and a right display (a second touch screen 14) (Fig. 2); 
-	a hinge (a hinge 6) interconnecting the left display (the first touch screen 12) and the right display (the second touch screen 14) (Fig. 2);
-	hinged (by the hinge 6); hinged (by the hinge 6); hinged (by the hinge 6); hinged (by the hinge 6); hinged (by the hinge 6) (Fig. 2).
	Seo does not expressly teach a processor adapted to: capture a first screen shot of the left display [hinged] to the right display; capture a second screen shot of the right display [hinged] to the left display;  compare the first screen shot of the left display and the second screen shot of the right display to a reference image, the reference image representing an acceptable alignment between the left display [hinged] to the right display; determine a misalignment between the left display [hinged] to the right display based on comparing of the left screen shot and the right screen shot to the reference image; determine a compensation for the misalignment between the left display [hinged] to the right display; and implement implementing the compensation.
Huang (Figs. 1-19) teaches 
-	a processor (e.g., a data processor 136; Fig. 5) adapted to: 
-	capture a first screen shot (an image of the active display region 166) of the left display (the display panel 162) [hinged] to the right display (the display panel 164) (Figs. 9-10): 
-	capture a second screen shot (an image of the active display region 168) of the right display (the display panel 164) [hinged] to the left display (the display panel 162) (Figs. 9-10); 
-	compare the first screen shot of the left display and the second screen shot of the right display to a reference image, the reference image representing an acceptable alignment between the left display [hinged] to the right display (a portion of the image of the active region 168 overlaps the image of the active region 166; the relative angle θ between the first and second active display regions, 166 and 168; [0270], lines 9-14; Figs. 9-10); 
-	determine a misalignment between the left display [hinged] to the right display based on comparing of the left screen shot and the right screen shot to the reference image (the relative angle θ between the first and second active display regions, 166 and 168; [0270], lines 9-11) (Figs. 9-10); 
-	determine a compensation for the misalignment between the left display [hinged] to the right display (the relative angle θ is determined by equations (1) or (2); [0270], lines 11-14) (Figs. 9-10); and 
-	implement implementing the compensation (rotate the display panel 164 counterclockwise) (Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 9, Huang teaches 
-	wherein the processor (the data processor 136) is further adapted to vertically shifting the second screen shot to compensate for the misalignment (the second display module 104 is vertically shifted to match the first display module 102) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 10, Huang teaches 
-	wherein the processor is further adapted to horizontally shifting the second screen shot (the second active display region 302) to compensate for the misalignment (when the position of the second active display region 302 relative to the first active display region 300 changes, based on the feedback signals from the camera, the graphics controller dynamically adjusts the image shown on the second active display region 302 such that the circle 304 continues to be accurately shown across the first and second active display regions 300, 302; [0291], lines 12-18; Fig 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 11, Huang teaches 
-	wherein the processor is further adapted to rotating the second screen shot to compensate for the misalignment (when the camera integrated in the eyeglasses frame is used to calibrate the display panels 162 and 164, the image shown on the second display panel 164 may be slightly shifted relative to the first display panel 162 depending on the user’s viewing angle; [0277], lines 1-5; Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 12, Huang teaches 
-	wherein the processor (the data processor 136) is further adapted to vertically shifting at least one of the first screen shot and the second screen shot to compensate for the misalignment (the second display module 104 is vertically shifted to match the first display module 102) (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 13, Huang teaches 
-	the processor is further adapted to compensate for the misalignment by horizontally shifting at least one of the first screen shot and the second screen shot (when the camera integrated in the eyeglasses frame is used to calibrate the display panels 162 and 164, the image shown on the second display panel 164 may be slightly shifted relative to the first display panel 162 depending on the user’s viewing angle; [0277], lines 1-5; Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.

As to claim 14, Huang teaches  
-	wherein the processor is further adapted to rotating at least one of the first screen shot and the second screen shot to compensate for the misalignment (when the camera integrated in the eyeglasses frame is used to calibrate the display panels 162 and 164, the image shown on the second display panel 164 may be slightly shifted relative to the first display panel 162 depending on the user’s viewing angle; [0277], lines 1-5; Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used alignment of images as taught by Huang in a portable device of Seo because alignment of images enhances the quality of display image on the screen.          

6.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karacas (U.S. Pub. No. US 2013/0321340 A1) in view of Sirpal (U.S. Pub. No. US 2013/0076595 A1).

As to claim 15, Karacas (Figs. 1-6) teaches a method for aligning [hinged] displays of an information handling system (Fig. 1), comprising: 
-	receiving an alignment request sent from a client device (e.g., client devices 110A to 110Z) to a cloud service provider (a server 130), the alignment request requesting an alignment of the [hinged] displays (the arrangement indicator component 250 may receive an indication of a completion of an arrangement (e.g., alignment) of the mobile devices; [0043], lines 7-13; Figs. 1-2 and 4C-4D); 
-	receiving a first screen shot representing a first image displayed by one of the [hinged] displays (an image portion received by the first mobile device 410; Fig. 4C);
-	receiving a second screen shot representing a second image displayed by another of the [hinged] displays (an image portion received by the second mobile device 420; Fig. 4C); 
-	determining a misalignment between the [hinged] displays based on the first screen shot and the second screen shot (the image portion received by the first mobile device 410 may correspond to a center portion of the guitar and the image portion received by the second mobile device 420 may correspond to a left portion of the guitar; [0054], lines 12-18; Fig. 4C); 
-	determining a compensation for the misalignment between the [hinged] displays (the first mobile device 410 may switch locations with the second mobile device 420 to properly display the preliminary image with the different image portions between the first mobile device 410, second mobile device 420, and third mobile device 430; [0055], lines 7-12; Fig. 4D); 
-	generating a response that specifies the compensation for the misalignment between the [hinged] displays (the first mobile device 410 may switch locations with the second mobile device 420 to properly display the preliminary image with the different image portions between the first mobile device 410, second mobile device 420, and third mobile device 430; [0055], lines 7-12; Fig. 4D); and 
-	sending the response to the client device to compensate for the misalignment between the [hinged] displays (the video content items may be provided to the respective mobile device based on the image portion that was previously transmitted to each respective mobile devices 410, 420 and 430; [0055], lines 19-24; Fig. 4D).
	Karacas does not expressly teach hinged; hinged; hinged; hinged; hinged; hinged; hinged; hinged.
	Sirpal (Figs. 1-6) teaches 
-	hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C); hinged (connected by a hinge 128; Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hinge as taught by Sirpal in a method of aligning images of Karacas because a hinge is able to maintain the two displays in an exact position to minimize wear and tear.

As to claim 16, Karacas teaches 
-	wherein the determining the misalignment includes comparing the first screen shot to the second screen shot (comparing the first mobile device 410 to second mobile device 420; Fig. 4C).

As to claim 17, Karacas teaches 
-	wherein the determining the misalignment includes comparing at least one of the first screen shot and the second screen shot to a reference image (comparing the first mobile device 410, second mobile device 420 to third mobile device 430 corresponding to a reference image; Fig. 4C).

As to claim 18, Karacas teaches 
-	wherein the determining the compensation for the misalignment includes querying an electronic database for data representing the misalignment (the data storage device 618 may include a machine-readable storage medium 628 on which is stored one or more sets of instructions or software 622 embodying any one or more of the methodologies of functions described herein; [0067], lines 1-5; the term “machine-readable storage medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database) that store one or more sets of instructions; [0068], lines 6-10; Figs 1-2 and 6). 

As to claim 19, Karacas teaches further comprising 
-	identifying the compensation in the electronic database that is electronically associated with the data representing the misalignment (the image portion received by the first mobile device 410 may correspond to a center portion of the guitar and the image portion received by the second mobile device 420 may correspond to a left portion of the guitar; [0054], lines 12-18; Fig. 4C; the first mobile device 410 may switch locations with the second mobile device 420 to properly display the preliminary image with the different image portions between the first mobile device 410, second mobile device 420, and third mobile device 430; [0055], lines 7-12; Fig. 4D; the term “machine-readable storage medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database) that store one or more sets of instructions; [0068], lines 6-10; Figs 1-2 and 6).

As to claim 20, Karacas teaches further comprising 
-	comparing the misalignment to a threshold value (e.g., a threshold value corresponds the proper order of the first mobile device 410 and the second mobile device 420; Figs.4C-4D).

Response to Arguments
7.		Applicants’ arguments with respect to claims 8-20 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Seo, Huang, Karacas, and Sirpal, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.

Conclusion
8.		Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691